Citation Nr: 1716218	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  16-06 158	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an effective date earlier than April 14, 1992, for the grant of service connection for bilateral hammertoes.

2.  Entitlement to an initial compensable rating for bilateral hammertoes disabilities.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental disability.

(Claims (a) challenging the validity of a $15,379.00 overpayment and requesting waiver of recovery of any properly-created overpayment, and (b) seeking clothing allowances are the subjects of separate decisions.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to June 1966.  He served in Vietnam and was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2015 that granted service connection for bilateral hammertoes disabilities, and assigned noncompensable evaluations, effective April 14, 1992.  A June 2015 notice of disagreement was interpreted by the Board in March 2016 as including both the effective dates and ratings assigned for hammertoes.  The downstream issues concerning the initially assigned ratings and effective dates constitute a new appeal.  See Grantham v. Brown, 114 F. 3d 1156 Fed Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  The appeal has been merged with the issue of whether new and material evidence has been received to reopen a claim for service connection for a dental disability.

In August 2016, the Veteran and his wife appeared at a Board videoconference hearing held before the undersigned.  

The issues regarding the initial rating and effective date assigned for the grant of service connection for bilateral hammertoes are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

On the record at the August 2016 Board videoconference hearing, prior to the promulgation of a decision in the appeal, the Veteran, through his authorized representative, and in the Veteran's presence, requested a withdrawal of the appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for dental disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  An appeal may be withdrawn on the record at a hearing, or in writing.  38 C.F.R. § 20.204(b)(1).  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision. 38 C.F.R. §  20.204 (b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies. 38 C.F.R. §  20.204 (c).

At the Veteran's Board hearing in August 2016, the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a dental disability was withdrawn on the record.  Later, in September 2016, the Veteran attempted to rescind this withdrawal, stating that he had been against the withdrawal.  However, although the withdrawal was verbalized by the Veteran's representative at the hearing, it was in the Veteran's presence and he did not indicate any dispute as to the withdrawal.  

Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In this case, the Veteran, through his authorized representative, withdrew the appeal on the record at the Board hearing, in the Veteran's presence.  Confirmation of the decision to withdraw the appeal was made twice.  No objection or disagreement was made by the Veteran.  The withdrawal thereby became effective at that time.  As such, he has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for dental disability.  The appeal as to that issue is dismissed.  

The Veteran believes that his dental condition was due to, or aggravated by, his Vietnam combat service, to include Agent Orange exposure.  He is free to file a new application to reopen his claim with new and material evidence, but the Board believes that a brief explanation of the legal aspects of his claim should be provided, since dental claims differ considerably from other compensation claims.  The Board emphasizes that it is by no means adjucating any claim.  Rather, given the nuances of the dental claims and certain unargued facts, the below is meant to give the Veteran some general information about dental claims and his overall entitlement to benefits.

In this regard, the circumstances under which compensation may be awarded for a dental condition involving the teeth are extremely limited, and have not been alleged by the Veteran.  Specifically, among other requirements are the loss of several or all of his teeth, where the "lost masticatory surface cannot be restored by suitable prosthesis."  38 C.F.R. § 4.150, Diagnostic Code 9913; see 38 C.F.R. § 3.381.  A compensable rating may only be granted if the loss cannot be repaired by, for example, dentures or a bridge.  Here, the evidence reflects that the Veteran wears dentures.  

Moreover, even if he were found entitled to service connection for a compensable dental condition, he would not be entitled to any additional compensation for such disability.  In this regard, under the Rating Schedule, the ratings for service-connected disabilities are not added, but are combined, under a formula fixed by regulation, with a maximum of 100 percent.  See 38 C.F.R. § 4.24.  A 100 percent rating for service-connected disabilities is already in effect, and has been effective since April 14, 1992, a period of nearly 25 years.  Special monthly compensation (SMC) may be awarded where there is one service-connected disability rated 100 percent and additional service-connected disabilities ratable at 60 percent or more, but this benefit has also been granted, effective December 15, 2000.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2016).  An additional service-connected dental disability would not increase the monthly rate of compensation.  Finally, effective March 20, 2007, he was granted SMC at a higher rate on account of being so helpless as to require the need of regular aid and attendance of another person.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

Under these circumstances, it is not possible, based on VA law and regulations, for the Veteran to be awarded any additional compensation for a dental condition, notwithstanding the severity of such condition, or the circumstances under which the dental disability was incurred, including combat trauma.  

In addition, the Board, in March 2016, referred the matter of service connection for a dental disability for purposes of VA outpatient dental treatment to the Agency of Original Jurisdiction (AOJ) for referral to the appropriate medical facility.  See Mays v. Brown, 5 Vet. App. 302, 305-306 (1993).  However, here, the Veteran is currently in receipt of a 100 percent service-connected disability rating; as such, he is already entitled to Class IV dental treatment, and "may be authorized to receive any needed dental treatment."  38 C.F.R. § 17.161(h); see 38 U.S.C.A. § 1712(a)(1)(G).  


Simply put, there is no category of beneficiaries entitled to a more comprehensive degree of dental treatment than Class IV; even a former prisoner of war is not entitled to a higher level of treatment than is the Veteran.  Moreover, VA medical records document that the Veteran has in fact been in receipt of VA dental treatment as a Class IV patient.  There is no possible legal theory by which his entitlement to treatment could be expanded beyond "any needed dental treatment."  For these reasons, the issue of entitlement to VA outpatient dental treatment need not be referred to the RO, nor is any such issue before the Board.  


ORDER

The appeal as to whether new and material evidence has been received to reopen a claim for entitlement to service connection for dental disability is dismissed.


REMAND

As noted above, after the Veteran was granted service connection for bilateral hammertoes in a January 2015 rating decision, a June 2015 notice of disagreement was interpreted by the Board in March 2016 as including both the effective dates and ratings assigned for hammertoes.  Accordingly, at that time, the issues were remanded by the Board to furnish the Veteran with a statement of the case addressing the new downstream issues.  However, to date, no statement of the case has been furnished.  Where a notice of disagreement has been filed with regard to an issue, and no statement of the case has been issued, the Board must remand the issue to the RO for release of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Moreover, Board remand instructions are neither optional nor discretionary, and substantial compliance is required.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the case must be remanded to furnish the Veteran with a statement of the case.   




Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran with a statement of the case that addresses the issues of entitlement to an effective date earlier than April 14, 1992, for the grant of service connection for bilateral hammertoes, and to an initial compensable rating for the bilateral hammertoe disability.

2.  The Veteran must be informed of his appeal rights and of the actions necessary to perfect an appeal on the issues, which should only be returned to the Board if the appeal is perfected by the submission of a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


